Citation Nr: 1811087	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 31, 2009, for the award of a 100 percent disability evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the RO that assigned an effective date of March 31, 2009, for the award of a 100 percent disability evaluation for PTSD.  The Veteran timely appealed for an earlier effective date.

In August 2017, the Veteran testified during a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  On December 7, 2000, VA received the Veteran's reopened claim for service connection, resulting in grant of service connection and a determination of an initial 50 percent disability rating for PTSD.

2.  The Veteran has actively pursued a higher evaluation for his service-connected PTSD since the grant of service connection in October 2008; and has actively pursued an earlier effective date for the subsequent award of a 100 percent disability rating for PTSD.

3.  It is factually ascertainable that the Veteran's service-connected PTSD rendered him 100 percent disabled and precluded substantially gainful employment from the effective date of service connection.   


CONCLUSION OF LAW

The criteria for an effective date of December 7, 2000, but no earlier, for the award of a 100 percent disability rating for PTSD are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Regarding a claim for an earlier effective date-such as in this case-the law, and not the facts, is dispositive; and the duties to notify and assist imposed by the VCAA are not applicable.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Accordingly, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran contends, in essence, that the assigned 100 percent disability rating for PTSD should be awarded from the date of service connection.  



Factual Background

On December 27, 1996, the Veteran filed a claim for service connection for PTSD.

In a decision promulgated in May 2000, the Board denied service connection of PTSD on the basis of no verified stressors.  This decision subsumed a June 1997 rating decision; the Board's May 2000 decision became final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

In correspondence received in October 2000, the Veteran had written to the President and reported that he was a "total disable Veteran of the Vietnam War, who was recently denied service connection disability."

On December 7, 2000, the RO received the Veteran's petition to reopen a claim for service connection for PTSD.

In a January 2002 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  The Veteran disagreed with the denial of service connection in February 2002.

On June 21, 2006, VA received the Veteran's Income-Net Worth and Employment Statement.  The Veteran contended, in essence, that his PTSD and other disabilities prevented him from working.

Subsequently, in a decision promulgated in October 2008, the Board reopened the Veteran's claim and granted service connection for PTSD.  The RO implemented the Board's grant on appeal in November 2008 by assigning a 50 percent disability rating for service-connected PTSD, effective from the date of receipt of the Veteran's reopened claim-i.e., December 7, 2000.

On July 30, 2009, the Veteran submitted what he termed as a claim for an increased rating for service-connected PTSD. However, he also submitted new evidence in the form of lay statement and a March 2009 report from his attending psychologist addressing the severity of the PTSD.  This new and material evidence was received within one year of the November 2008 rating decision.  

In an October 2009 rating decision, the RO increased the evaluation to 100 percent for PTSD, effective the date of the interpreted claim on July 30, 2009.  The 100 percent disability rating was based on findings that the Veteran was totally occupationally and socially impaired due to PTSD signs and symptoms.  Following a special review in December 2009, the RO assigned an earlier effective date of March 31, 2009, for the 100 percent disability rating for PTSD, based on treatment received within one year of the date of claim.  

On March 9, 2010, the Veteran disagreed with the assigned effective date and contended that he should be paid back to the date when PTSD was first diagnosed.

In a January 2011 rating decision, the RO denied an earlier effective date for the award of service connection and compensation for PTSD.  This appeal followed.

Analysis

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed his original claim for service connection for PTSD on December 27, 1996.  As noted above, that claim subsequently was denied by the Board in May 2000 and became final.  The Veteran's reopened claim for service connection for PTSD was filed on December 7, 2000.  The evidence reflects no request for service connection for PTSD in any filings between the last denial of service connection in May 2000 and prior to December 7, 2000.  His correspondence, which was sent to the President in October 2000, had not identified any benefit being sought.  Hence, there is not a single document of record, prior to December 7, 2000, that may be reasonably construed as a reopened claim for service connection for PTSD.  38 C.F.R. §§ 3.151(a), 3.155(a).

Since the reopened claim for service connection for PTSD was received in 2000-i.e., more than one year following separation from active service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b).

The Veteran contends that the 100 percent disability rating for PTSD should have been awarded from the date of service connection.  Specifically, he had filed a notice of disagreement with each denial of service connection; and submitted a claim for a higher rating within one year of the November 2008 rating decision that assigned an initial rating.  See, e.g., Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's March 2010 request for an earlier effective date was also submitted within one year of subsequent rating decisions that assigned a 100 percent disability rating for PTSD.  Under these circumstances, the Board finds that the Veteran has actively pursued a higher evaluation for his service-connected PTSD since the grant of service connection for PTSD in 2008, and has actively pursued an earlier effective date for the subsequent award of a 100 percent disability rating for PTSD.  Hence, the date applicable to the Veteran's claim for an earlier effective date for the 100 percent disability rating for PTSD is, in essence, the date VA received his reopened claim for service connection for PTSD-i.e., December 7, 2000.

The next question before the Board is when it is factually ascertainable from the evidence of record that the Veteran met the criteria for a 100 percent disability rating for PTSD.  See 38 C.F.R. § 3.400(o)(1).  The Board notes that any effective date for the 100 percent disability rating for PTSD cannot precede the effective date of the grant of service connection.  

In October 1997, the Veteran testified that he has not had a job since he came out of service.

In October 2004, a licensed psychologist noted that the Veteran has had a marginal existence since he returned from Vietnam; and that he seemed to be doing somewhat better now after several years of therapy.

An Income-Net Worth and Employment Statement submitted by the Veteran in June 2006 reveals that he was unemployed and that he last worked as a general laborer in 1992.  He reported having no monthly income.

Private records, received in January 2007, show that the Veteran was engaged in a course of individual psychotherapy.

In December 2007, the Veteran testified that he had been admitted to a VA facility for a weekend in 1973 because he was having hallucinations.  The Veteran also testified that he started having recurring problems a bit later, and started getting treatment for PTSD in the mid 1990's.  He testified that he had done a little yard work from 1990 to 1992.

Private records, dated in March 2009 and in March 2010, show that the Veteran was seen regularly since May 2002 by a licensed social worker; and that the Veteran presented initially with symptoms of PTSD, complicated by symptoms of a major depressive disorder.  The licensed social worker opined that the major depressive disorder was secondary to the PTSD symptoms; and opined that the Veteran's symptoms precluded him from being gainfully employable now or at any time in the foreseeable future.

VA mental status evaluation in September 2009 reveals that the Veteran's psychomotor activity was lethargic, his speech was slow, his affect was constricted, and his mood was depressed.  The Veteran was not able to do serial 7's, and was not able to spell a word forward and backward.  He understood he had a problem.  The Veteran endorsed difficulty attaining sleep every night without medication, and he awoken during most nights.  He reportedly experienced combat-related nightmares four-to-five nights each week.  The Veteran endorsed social avoidance, and struggled with irritability when he chose to interact with others.  He endorsed homicidal ideation with plans toward the supervisor at the last job.  He endorsed a history of suicidal ideation during recent years, and episodes of violence.

Regarding his employment history, the Veteran also reported in September 2009 that he had been employed by a bakery as a loader for six weeks in 1976.  He also had worked on his family farm for many years.  He was not currently employed, and reported that his mood symptoms posed a challenge.  He reportedly resided among various family members during recent months.  The September 2009 examiner opined that there was total occupational and social impairment due to PTSD signs and symptoms.

In August 2017, the Veteran again testified that he was unable to hold a job since returning from active service; and testified that, after being diagnosed with PTSD in approximately 1996, he still was unable to be gainfully employed.

The Board finds that the Veteran's service-connected PTSD rendered him 100 percent disabled and precluded substantially gainful employment from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In essence, the evidence of record demonstrates complete occupational and social impairment; that the Veteran had not worked full-time since 1992; and that, since then, his part-time employment had been described as marginal.  Accordingly, it is factually ascertainable that there was total occupational and social impairment due to PTSD signs and symptoms for more than one year prior to the date of claim.

Hence, the Board must conclude that the record provides a legal basis for an effective date of December 7, 2000, for the award of a 100 percent disability rating for PTSD.


ORDER

An effective date of December 7, 2000, for the award of a 100 percent disability rating for PTSD is granted.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


